 

 

 

Exhibit 10(c)

AMENDED AND RESTATED

EXECUTIVE AGREEMENT

THIS AMENDED AND RESTATED EXECUTIVE AGREEMENT (“Agreement”) is entered into as
of <DATE> (the “Effective Date”), by and between SNAP-ON INCORPORATED, a
Delaware corporation (the “Company”), and <EXECUTIVE NAME>, an executive of the
Company or of a subsidiary of the Company (the “Executive”).

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the Executive has made, and is expected to continue to make, an essential
contribution to the profitability, growth and financial strength of the Company;

WHEREAS, the Company wishes to continue to encourage the Executive to devote
his/her entire time and attention to the pursuit of Company matters without
distractions relating to his/her employment security;

WHEREAS, the Company and Executive previously entered into an agreement dated as
of ________________, _________ (the “Original Agreement”) to provide the
Executive with certain minimum compensation rights in the event of the
termination of his/her employment under the circumstances set forth herein; and

WHEREAS, the Company and Executive desire to amend the Original Agreement.

NOW, THEREFORE, in consideration of the respective terms and conditions set
forth herein, the Company and the Executive hereby agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings when used herein:

a. Cause. The term “Cause” shall mean that the Executive shall, prior to any
Termination of Employment (as that term is hereafter defined), have:

(i) engaged in any act of fraud, embezzlement, or theft in connection with
his/her duties as an executive or in the course of employment with the Company
or its subsidiaries;

 

 

 

1    SNAP-ON INCORPORATED   



--------------------------------------------------------------------------------

 

 

 

(ii) wrongfully disclosed any secret process or confidential information of the
Company or its subsidiaries;

(iii) engaged in any Competitive Activity (as that term is hereafter defined);
or

(iv) failed to comply with a lawful instruction from the Board;

and in any such case the act or failure to act shall have been determined by the
Board to have been materially harmful to the Company, financially or otherwise.

The Executive may not be terminated for Cause prior to the receipt by the
Executive of a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board called and held for the purpose of considering such
termination (after reasonable notice to the Executive and an opportunity for the
Executive, together with the Executive’s counsel, to be heard before the Board)
finding that the Executive was guilty of conduct set forth in the definition of
Cause herein, and specifying the particulars thereof in detail. In the event of
a dispute regarding whether the Executive’s employment has been terminated for
Cause, no claim by the Company that Cause exists shall be given effect unless
the Company establishes by clear and convincing evidence that Cause exists.

b. Competitive Activity. The term “Competitive Activity” shall mean the
Executive’s participation without the written consent of the Board in the
management of any business enterprise which manufactures or sells any product or
service competitive with any product or service of the Company or its
subsidiaries. Competitive Activity shall not include the ownership of less than
five (5) percent of the securities in any enterprise and exercise of any
ownership rights related thereto.

 

 

 

   2017 ANNUAL REPORT    2



--------------------------------------------------------------------------------

 

 

 

c. Change of Control. A “Change of Control” shall be deemed to have occurred on
the first to occur of any one of the events set forth in of the following
paragraphs:

(i) any Person is or becomes the Beneficial Owner (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
(not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates (as defined in
Rule 12b-2 promulgated under Section 12 of the Exchange Act)) representing 25%
or more of either the then outstanding shares of common stock of the Company or
the combined voting power of the Company’s then outstanding voting securities,
excluding any Person who becomes such a Beneficial Owner in connection with a
transaction described in clause (A) of paragraph (iii) below; or

(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the Effective Date ,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company as such terms are used in Rule 14a-11 of
Regulation 14A under the Exchange Act) whose appointment or election by the
Board or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the Effective Date or whose appointment,
election or nomination for election was previously so approved or recommended;
or

 

 

 

3    SNAP-ON INCORPORATED   



--------------------------------------------------------------------------------

 

 

 

(iii) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (A) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) more than
50% of the combined voting power of the voting securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
25% or more of either the then outstanding shares of common stock of the Company
or the combined voting power of the Company’s then outstanding voting
securities; or

(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(in one transaction or a series of related transactions within any period of 24
consecutive months), other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, more than 50% of the
combined voting power of the voting securities of which are owned by
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.

 

 

 

   2017 ANNUAL REPORT    4



--------------------------------------------------------------------------------

 

 

 

Notwithstanding the foregoing, no “Change of Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions.

d. Change of Control Date. The term “Change of Control Date” shall mean the
first date, on or following the Effective Date, on which a Change of Control of
the Company occurs. Anything in this Agreement to the contrary notwithstanding,
if (1) a Change of Control of the Company occurs on or following the Effective
Date, whether or not during the initial or extended term of this Agreement,
(2) the Executive’s employment with the Employer terminates on or after the
Effective Date and within six months prior to the Change of Control of the
Company and (3) it is reasonably demonstrated by the Executive that (A) any such
termination of employment by the Employer (i) was at the request of a third
party who has taken steps reasonably calculated to effect a Change of Control of
the Company or (ii) otherwise arose in connection with or in anticipation of a
Change of Control of the Company, or (B) any such termination of employment by
the Executive took place within two years subsequent to the occurrence of an
event or circumstance described in clause (A), (B), (C) or (D) of paragraph
h.(ii) of this Section 1 (and otherwise in accordance with the conditions of
said paragraph h.(ii)) which event (i) occurred at the request of a third party
who has taken steps reasonably calculated to effect a Change of Control of the
Company or (ii) otherwise occurred in connection with or in anticipation of a
Change of Control of the Company, then for all purposes of this Agreement the
term “Change of Control” Date shall mean the day immediately prior to the date
of such termination of employment.

 

 

 

5    SNAP-ON INCORPORATED   



--------------------------------------------------------------------------------

 

 

 

e. Employer. The term “Employer” shall mean the Company and/or a subsidiary of
the Company that employs the Executive.

f. Exchange Act. The term “Exchange Act” shall mean the Securities Exchange Act
of 1934, as amended from time to time.

g. Person. The term “Person” shall have the meaning given in Section 3(a)(9) of
the Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof,
except that such term shall not include (i) the Company or any of its
subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company or (v) any individual, entity or group which
is permitted to, and actually does, report its Beneficial Ownership on Schedule
13G (or any successor schedule); provided that if any such individual, entity or
group subsequently becomes required to or does report its Beneficial Ownership
on Schedule 13D (or any successor schedule), such individual, entity or group
shall be deemed to be a Person for purposes hereof on the first date on which
such individual, entity or group becomes required to or does so report
Beneficial Ownership of all of the voting securities of the Company Beneficially
Owned by it on such date.

h. Termination of Employment. The term “Termination of Employment” shall mean:

(i) any termination by the Employer of the employment of the Executive for any
reason other than for Cause within a period of two (2) years following the
Change of Control Date (as that term is defined in paragraph d. of this
Section 1); or (ii)

 

 

 

   2017 ANNUAL REPORT    6



--------------------------------------------------------------------------------

 

 

 

voluntary termination by the Executive of his/her employment within a period of
two (2) years following the Change of Control Date and subsequent to the
occurrence without the Executive’s written consent, of (A) a material and
adverse change in the Executive’s status, authority, duties, functions, or
benefits relative to those most favorable to the Executive in effect at any time
during the 180-day period prior to the Change of Control Date or, to the extent
more favorable to the Executive, those in effect after the Change of Control
Date, (B) any reduction in the Executive’s base salary or percentage of base
salary available as an incentive compensation or bonus opportunity relative to
those most favorable to the Executive in effect at any time during the 180-day
period prior to the Change of Control Date or, to the extent more favorable to
the Executive, those in effect after the Change of Control Date, or the failure
to pay the Executive’s base salary or earned incentive compensation or bonus
when due, (C) the relocation of the Executive’s principal place of employment to
a location more than 50 miles from the Executive’s principal place of employment
immediately prior to the Change of Control Date, (D) the Employer’s requiring
the Executive to travel on Employer business to a materially greater extent than
was required immediately prior to the Change of Control Date, or (E) the failure
of the company to obtain from a successor the assumption and agreement to
perform this Agreement (as described in Section 6.a.) prior to the effectiveness
of any such succession provided that (1) any such event occurs following the
Change of Control Date or (2) in the case of an event set forth in clause (A),
(B), (C) or (D) above, such event occurs on or prior to the Change of Control
Date and the Executive reasonably demonstrates that such event occurs under
circumstances described in clause (i) or (ii) of Section 1.d.(3)(B) hereof;
provided, that the Executive shall have given written notice to the Company of
the occurrence of an event or circumstance described in clause (A)-(E) above
within ninety (90) days following such occurrence and the Company shall

 

 

 

7    SNAP-ON INCORPORATED   



--------------------------------------------------------------------------------

 

 

 

have failed to remedy such event or circumstances within thirty (30) days
following its receipt of such notice. Notwithstanding the foregoing, a
Termination of Employment shall not be deemed to have occurred unless the
Executive shall have incurred a “Separation from Service,” within the meaning of
Code Section 409A and applicable guidance issued thereunder.

Any election by the Executive to terminate his/her employment as contemplated by
this Section shall not be deemed a voluntary termination of employment by the
Executive for the purpose of any other employee benefit or other plan.

2. Compensation and Benefits. In the event of a Termination of Employment, the
Company shall provide the Executive with the following compensation and
benefits:

a. General Compensation and Benefits. Within five (5) days following the date of
Termination of Employment (or such later date provided for in Section 2.g.
hereof), the Company shall pay to the Executive in a lump sum the Executive’s
full salary through the date of Termination of Employment at the rate in effect
at the time notice of termination is given (disregarding any reduction in base
salary described in clause (B) of Section 1 h.(ii) hereof) and shall also pay to
the Executive all compensation and benefits payable to the Executive through the
date of Termination of Employment under the terms of any compensation or benefit
plan, program or arrangement maintained by the Employer, such compensation and
benefits to be paid at the times prescribed by the applicable plan, program or
arrangement. The Company shall also pay the Executive’s normal post-termination
compensation and benefits to the Executive as such payments become due. Such
post termination compensation and benefits shall be determined under, and paid
in accordance with, the Employer’s retirement, insurance and other compensation
or benefit plans, programs and arrangements most favorable to the Executive in
effect at any time during the 180-day period immediately preceding the Change of
Control Date or, if more favorable to the Executive, those provided generally at
any time after the Change of Control Date to executives of the Company of
comparable status and position to the Executive.

 

 

 

   2017 ANNUAL REPORT    8



--------------------------------------------------------------------------------

 

 

 

b. Incentive Compensation. Notwithstanding any provision of any annual cash
bonus or annual cash incentive compensation plan of the Employer, the Company
shall pay to the Executive, within five (5) days after the Executive’s
Termination of Employment (or at such later date provided for in Section 2.g.
hereof), a lump sum amount, in cash, equal to a pro rata portion to the date of
Termination of Employment of the aggregate value of all annual cash bonus or
annual cash incentive compensation awards to the Executive for all uncompleted
periods under the plan calculated as to each such award as if the “target” with
respect to such bonus or incentive compensation award had been attained;
provided, however, that if the date of Termination of Employment occurs in the
same uncompleted period under the plan as the Change of Control, the lump sum
amount payable hereunder shall be reduced (but not below zero) by the amount
payable under the plan in respect of such uncompleted period. The rights of the
Executive in respect of all other incentive compensation awards shall be
governed by the terms and conditions of the plans under which such awards were
granted and the agreements evidencing such awards.

c. Compensation. The Company shall pay to the Executive a lump sum (subject to
the succeeding sentence hereof) equal to two (2) times the sum of (a) the
Executive’s per annum rate of base salary in effect with respect to the
Executive immediately prior to the Termination of Employment (disregarding any
reduction in base salary described in clause (B) of Section 1 h.(ii) hereof)
plus (b) the average annual cash bonus paid or payable to Executive for the
three full fiscal years prior to the Change of Control (or for such lesser
number of full fiscal years if Executive was not employed for all three full
years). The lump sum shall be paid to the

 

 

 

9    SNAP-ON INCORPORATED   



--------------------------------------------------------------------------------

 

 

 

Executive not later than five (5) days after the Termination of Employment (or
at such later date provided for in Section 2.g. hereof); provided, however, that
if (1) the Change of Control does not constitute a “change in the ownership or
effective control of the corporation, or in the ownership of a substantial
portion of the assets of the corporation” (within the meaning of
Section 409A(a)(2)(A)(v) of the Code and applicable guidance issued thereunder),
or (2) the Executive’s termination of employment occurs under circumstances
described in the second sentence of Section 1.d. hereof, then the payments under
this Section 2.c. shall be made in twenty-four (24) substantially equal monthly
installments, except as provided in Section 2.g.

d. Benefits. Subject to Section 2.e. and 2.g. hereof, for a two (2)-year period
following Termination of Employment, the Company shall provide the Executive
with health, disability, life and other insurance benefits substantially similar
to the benefits received by the Executive pursuant to the Company’s (or the
Employer’s) benefit programs as in effect immediately during the 180 days
preceding the Change of Control Date (or, if more favorable to the Executive, as
in effect at any time thereafter until the Termination of Employment); provided,
however, that no compensation or benefits provided hereunder shall be treated as
compensation for purposes of any of the programs or shall result in the
crediting of additional service thereunder.

e. New Employment. If the Executive secures new employment during the two
(2)-year period following Termination of Employment, the level of any benefit
being provided pursuant to Section 2.d. hereof shall be reduced to the extent
that any such benefit is being provided by the Executive’s new employer. The
Executive, however, shall be under no obligation to seek new employment and, in
any event, no other amounts payable pursuant to this Agreement shall be reduced
or offset by any compensation received from new employment or by any amounts
claimed to be owed by the Executive to the Company or the Employer.

 

 

 

   2017 ANNUAL REPORT    10



--------------------------------------------------------------------------------

 

 

 

f. Retirement Benefit.

(i) Defined Benefit Pension Plan. If the Executive is a participant in a DB
Pension Plan (as defined below), then in addition to the retirement benefits to
which the Executive is entitled under each DB Pension Plan (as defined below),
the Company shall pay the Executive, not later than five (5) days after the
Termination of Employment (or at such later date provided for in Section 2.g.
hereof), a lump sum amount, in cash, equal to the excess of (A) the actuarial
equivalent of the aggregate retirement pension (taking into account any early
retirement subsidies associated therewith and determined as a straight life
annuity commencing at the date (but in no event earlier than the second
anniversary of the date of Termination of Employment) as of which the actuarial
equivalent of such annuity is greatest) which the Executive would have accrued
under the terms of all DB Pension Plans (without regard to any amendment to any
DB Pension Plan made subsequent to a Change of Control and on or prior to the
date of Termination of Employment, which amendment adversely affects in any
manner the computation of retirement benefits thereunder), determined as if the
Executive were fully vested thereunder and had accumulated (after the date of
Termination of Employment) twenty-four (24) additional months of service credit
thereunder and had been credited under each DB Pension Plan during such period
with annual compensation equal to the Executive’s compensation (as defined in
such DB Pension Plan) during the twelve (12) months immediately preceding date
of Termination of Employment or, if higher, during the twelve months immediately
prior to the first occurrence of an event or circumstance described in clause
(A), (B), (C), (D) or (E) of Section 1 h.(ii) hereof, over (B) the actuarial
equivalent of the aggregate retirement pension (taking into account any

 

 

 

11    SNAP-ON INCORPORATED   



--------------------------------------------------------------------------------

 

 

 

early retirement subsidies associated therewith and determined as a straight
life annuity commencing at the date (but in no event earlier than the date of
Termination of Employment) as of which the actuarial equivalent of such annuity
is greatest) which the Executive had accrued pursuant to the provisions of the
DB Pension Plans as of the date of Termination of Employment. For purposes of
this Section 2.f., “actuarial equivalent” shall be determined using the same
assumptions utilized under the Snap-on Incorporated Retirement Plan (or any
successor plan) immediately prior to the date of Termination of Employment or,
if more favorable to the Executive, immediately prior to the first occurrence of
an event or circumstance described in clause (A), (B), (C), (D) or (E) of
Section 1.h.(ii) hereof.

(ii) Cash Balance Plan. If the Executive is a participant in a Cash Balance Plan
(as defined below), then in addition to the benefits to which the Executive is
entitled under each Cash Balance Plan, the Company shall pay the Executive, not
later than five (5) days after the Termination of Employment (or at such later
date provided for in Section 2.g. hereof), a lump sum amount, in cash, equal to
the sum of (A) the amount that would have been credited to the Executive’s
account thereunder (whether as pay credits, interest credits, or otherwise)
during the two years immediately following the date of Termination of
Employment, determined (x) as if the Executive earned compensation during such
period at an annual rate equal to the Executive’s compensation (as defined in
the Cash Balance Plan) during the twelve (12) months immediately preceding the
date of Termination of Employment or, if higher, during the twelve months
immediately prior to the first occurrence of an event or circumstance described
in clause (A), (B), (C), (D) or (E) of Section 1 h.(ii) hereof and (y) without
regard to any amendment to the Cash Balance Plan made subsequent to a Change of
Control and on or prior to the date of Termination of Employment, which
amendment adversely affects in any

 

 

 

   2017 ANNUAL REPORT    12



--------------------------------------------------------------------------------

 

 

 

manner the computation of benefits thereunder and (B) the excess, if any, of
(x) the Executive’s account balance under the Cash Balance Plan as of the Date
of Termination over (y) the portion of such account balance that is
nonforfeitable under the terms of the Cash Balance Plan as of the date of
Termination of Employment.

(iii) 401(k) Savings Plan. If the Executive is a participant in a Cash Balance
Plan and in the Company’s 401(k) Savings Plan (the “Savings Plan”), then in
addition to the benefits to which the Executive is entitled under each such plan
and under paragraph (i) above, the Company shall pay the Executive, not later
than five (5) days after the Termination of Employment (or at such later date
provided under Section 2.g. hereof) a lump sum amount, in cash, equal to the
amount of matching contributions that would have been credited to the
Executive’s account under the Savings Plan during the two years immediately
following the date of Termination of Employment, determined (x) as if, during
such period, Executive had made the maximum elective contribution eligible for a
matching contribution and (y) without regard to any amendment to such plan made
subsequent to a Change of Control and on or prior to the date of Termination of
Employment, which amendment adversely affects in any manner the basis upon which
matching contributions are determined.

(iv) Definitions. “DB Pension Plan” shall mean any tax-qualified, supplemental
or excess defined benefit pension plan maintained by the Company and any other
defined benefit plan or agreement entered into between the Executive and the
Company which is designed to provide the Executive with supplemental retirement
benefits, other than any plan (or portion thereof) that is a Cash Balance Plan.
“Cash Balance Plan” shall mean any tax qualified pension plan (or portion
thereof) maintained by the Company of the type commonly referred to as a “cash
balance plan”

 

 

 

13    SNAP-ON INCORPORATED   



--------------------------------------------------------------------------------

 

 

 

g. Delayed Payment. To the extent required to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and applicable guidance
issued thereunder, payment to Executive of amounts set forth in Sections 2.a.,
2.b., 2.c., and 2.f. (and/or the provision of benefits under Section 2.d.) shall
be delayed until the first business day following the expiration of six months
from the date of Termination of Employment. In such event, then if amounts under
Section 2.c. are not payable in a lump sum, the amounts thereunder which would
have otherwise been paid within the six-month period following the date of
Termination of Employment shall be added to and paid with the first monthly
installment payable after the expiration of such six-month period.

3. Reduction in Payments. Notwithstanding any other provisions of this
Agreement, whether or not there occurs a Termination of Employment, in the event
it shall be determined that any payment or benefit received or to be received by
the Executive in connection with a Change of Control of the Company or the
termination of the Executive’s employment, whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Company, any
entity whose actions result in a Change of Control of the Company or any entity
affiliated with the Company or such entity (any such payment or benefit being
hereinafter called a “Payment,” and all such payments and benefits being
hereinafter called “Total Payments”), would be subject (in whole or part) to the
excise tax under Section 4999 of the Code of 1986, or any interest or penalties
incurred with respect to such excise tax (such excise tax, together with such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then the payments hereunder (or, if no payments are being made hereunder,
payments and benefits pursuant to other plan and arrangements) shall be reduced
to the extent necessary so that no portion of the Total Payments is subject to
the Excise Tax but only if (A) the net amount of such

 

 

 

   2017 ANNUAL REPORT    14



--------------------------------------------------------------------------------

 

 

 

Total Payments, as so reduced (and after subtracting the net amount of federal,
state and local income taxes on such reduced Total Payments and after taking
into account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments) is greater than or equal to (B) the
net amount of such Total Payments without such reduction (but after subtracting
the net amount of federal, state and local income taxes on such Total Payments
and the amount of Excise Tax to which the Executive would be subject in respect
of such unreduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such unreduced Total
Payments).

Subject to the provisions of this Section 3, all determinations required to be
made under this Section 3, including whether and the extent to which the Total
Payments will be subject to the Excise Tax and the assumptions to be utilized in
arriving at such determination, shall be made by a nationally recognized
accounting firm selected by the Executive that is not then serving as accountant
or auditor for the individual, entity or group effecting the Change of Control
of the Company (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the receipt of notice from the Executive that there has been a Payment, or such
earlier time as is requested by the Company. All fees and expenses of the
Accounting Firm shall be borne solely by the Company.

For purposes of determining whether and the extent to which the Total Payments
will be subject to the Excise Tax under this Section 3, (i) no portion of the
Total Payments the receipt or enjoyment of which the Executive shall have
effectively waived in writing shall be taken into account, (ii) no portion of
the Total Payments shall be taken into account which in the opinion of the
Auditor (or tax counsel selected by the Auditor) does not constitute a
“parachute payment”

 

 

 

15    SNAP-ON INCORPORATED   



--------------------------------------------------------------------------------

 

 

 

within the meaning of Section 280G(b) (2) of the Code (including by reason of
Section 280G(b) (4) (A) of the Code), and in calculating the Excise Tax, no
portion of such Total Payments shall be taken into account which constitutes
reasonable compensation for services actually rendered, within the meaning of
Section 280G(b) (4) (B) of the Code, in excess of the “base amount” (as defined
in Section 280G(b) (3) of the Code) allocable to such reasonable compensation,
and (iii) the value of any noncash benefit or any deferred payment or benefit
included in the Total Payments shall be determined by the Auditor in accordance
with the principles of Sections 280G(d) (3) and (4) of the Code. For purposes of
this Section 3, the Executive shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation in the calendar year in which
the applicable Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of the Executive’s
residence in the calendar year in which the applicable Payment is to be made,
net of the maximum reduction in federal income taxes that could be obtained from
deduction of such state and local taxes.

The Executive and the Company shall each reasonably cooperate with the other in
connection with any administrative or judicial proceedings concerning the
existence or amount of liability for Excise Tax with respect to the Total
Payments.

4. Legal Fees. The Company shall also pay to the Executive all reasonable legal
fees and expenses incurred by the Executive in seeking in good faith to obtain
or enforce any benefit or right provided by this Agreement or in connection with
any tax audit or proceeding to the extent attributable to the application of
Section 4999 of the Code. Such payments shall be made within five (5) business
days after delivery of the Executive’s written requests for payment accompanied
with such evidence of fees and expenses incurred as the Company reasonably may
require.

 

 

 

   2017 ANNUAL REPORT    16



--------------------------------------------------------------------------------

 

 

 

5. Term. This Agreement shall commence on the Effective Date and shall continue
in effect through <January 31, YEAR AFTER EFFECTIVE DATE>; provided, however,
that commencing on <January 31, YEAR AFTER EFFECTIVE DATE>; and each January 31,
thereafter, the term of this Agreement shall automatically be extended for one
(1) additional year unless, not later than October 31 of the preceding year, the
Company or the Executive shall have given written notice not to extend this
Agreement; provided, further, however, if a Change of Control of the Company
shall have occurred during the initial or extended term of this Agreement, this
Agreement shall continue in effect for a period of 24 months beyond the month in
which such Change of Control of the Company occurred. Notwithstanding anything
herein to the contrary this Agreement shall terminate upon the Executive ceasing
to be an executive of the Company prior to a Change of Control of the Company
(other than any such cessation which the Executive reasonably demonstrates
occurred under circumstances described in clause (i) or (ii) of
Section 1.d.(3)(B) hereof).

6. Successors and Binding Agreements.

a. The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business and/or assets of the Company expressly to
assume and to agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no succession had taken
place. This Agreement shall be binding upon and inure to the benefit of the
Company and any such successor, and such successor shall thereafter be deemed
the “Company” for the purposes of this Agreement.

 

 

 

17    SNAP-ON INCORPORATED   



--------------------------------------------------------------------------------

 

 

 

b. This Agreement shall inure to the benefit of and be enforceable by the
Executive’s respective personal or legal representative, executor,
administrator, successor, heirs, distributees and/or legatees.

c. Neither the Company nor the Executive may assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
this Section. Without limiting the generality of the foregoing, the Executive’s
right to receive payments hereunder shall not be assignable or transferable,
whether by pledge, creation of a security interest or otherwise, other than by a
transfer by will or the laws of descent and distribution. In the event the
Executive attempts any assignment or transfer contrary to this Section, the
Company shall have no liability to pay any amount so attempted to be assigned or
transferred.

7. Notices. All communications provided for herein shall be in writing and shall
be deemed to have been duly given when delivered or five (5) business days after
having been mailed by United States registered or certified mail, return receipt
requested, postage prepaid, addressed to the Company (to the attention of the
Secretary of the Company) at its principal executive office and to the Executive
at his/her principal residence, or to such other address as any parry may have
furnished to the other in writing in accordance herewith, except that notices of
a change of address shall be effective only upon receipt.

8. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Wisconsin without
giving effect to the principles of conflict of laws of such state, except that
Section 9 shall be construed in accordance with the Federal Arbitration Act if
arbitration is chosen by the Executive as the method of dispute resolution.

 

 

 

   2017 ANNUAL REPORT    18



--------------------------------------------------------------------------------

 

 

 

9. Settlement of Disputes; Arbitration. Any dispute or controversy arising under
or in connection with this Agreement shall be settled, at the Executive’s
election, either by arbitration in Chicago, Illinois in accordance with the
rules of the American Arbitration Association then in effect or by litigation;
provided, however, that in the event of a dispute regarding whether the
Executive’s employment has been terminated for Cause, the evidentiary standard
set forth in this Agreement shall apply. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.

10. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement which shall remain in full force and effect.

11. Entire Agreement. This Agreement constitutes the entire understanding and
agreement of the parties with respect to the matters discussed herein and
supersedes the Original Agreement and all other prior agreements and
understandings, written or oral, between the parties with respect thereto,
including but not limited to the Existing Agreement, which shall be null and
void and of no force and effect as of the Effective Date. There are no
representations, warranties or agreements of any kind relating thereto that are
not set forth in this Agreement.

* * *

remainder of page intentionally left blank

 

 

 

19    SNAP-ON INCORPORATED   



--------------------------------------------------------------------------------

 

 

 

12. Withholding. The Company may withhold from any amounts payable under this
Agreement all federal, state and other taxes as shall be legally required.

13. Certain Limitations. Nothing in this Agreement shall grant the Executive any
right to remain an executive, director or employee of the Company or of any of
its subsidiaries for any period of time.

* * *

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and date
first written above.

 

SNAP-ON INCORPORATED

By:

   

Its:

  <EXECUTIVE NAME>   Executive

 

 

 

   2017 ANNUAL REPORT    20